Citation Nr: 0805533	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-15 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an effective date prior to August 30, 
2002, for the award of a separate service connection rating 
for an adjustment disorder, with mixed anxiety and depressed 
mood, secondary to a service-connected skin disability.  

2.  Entitlement to an effective date prior to August 30, 
2002, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 30 
percent initial rating, for a psychiatric disability, and a 
TDIU.  Both awards were made effective from August 30, 2002.  
The veteran subsequently initiated and perfected appeals of 
these effective date determinations.  

In October 2005, the veteran testified before a Veterans Law 
Judge seated at the RO.  However, prior to final adjudication 
of his appeal, that Judge left the Board.  The veteran then 
exercised his right to a new hearing before a current 
Veterans Law Judge, and testified before the undersigned 
Veterans Law Judge, seated at the RO, in August 2007.  

These issues were previously presented to the Board in 
February 2006 and April 2007; on each occasion, they were 
remanded for additional development.  They have now been 
returned to the Board. 


FINDINGS OF FACT

1.  Effective August 30, 2002, the criteria for the 
evaluation of skin disabilities were changed.  

2.  Effective August 30, 2002, the veteran was awarded 
service connection, with a 30 percent initial rating, for an 
adjustment disorder, and an increased rating to 60 percent 
for his hydradenitis suppurativa, resulting in a combined 
disability rating of 80 percent for his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 
30, 2002, for the award of a separate disability rating for 
an adjustment disorder have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.400, 4.118 (2007).  

2.  The criteria for an effective date earlier than August 
30, 2002, for the award of a total rating for compensation 
based upon individual unemployability have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this decision, the Board has determined that VA 
has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, a letter by the RO dated in March 2006: (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested that he 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Within 
the aforementioned March 2006 letter, the veteran was advised 
of the evidence required to substantiate his claims for 
earlier effective dates.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  In the present case, 
while the veteran was afforded VCAA notice after the March 
2003 rating decision currently on appeal, his claim was 
readjudicated by the RO in October 2006, after his receipt of 
the March 2006 VCAA notice letter, thus curing any defect in 
timing.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).  The RO obtained all 
relevant medical records identified by the veteran and his 
representative.  As the issues before the Board involve 
essentially legal, not medical, questions, further VA 
examination is not necessary to assist the veteran.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007).  

I. Earlier effective date - Adjustment disorder

The veteran seeks an effective date prior to August 30, 2002, 
for the award of a separate service connection rating for a 
psychiatric disability.  In general, the effective date of an 
evaluation and award of compensation will be the day 
following separation from service, or the date entitlement 
arose, if the claim is received within one year after 
separation from service; otherwise, the date of receipt of 
claim, or the date entitlement arose, whichever is later, 
will be the effective date of any subsequent award.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).  

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400 (2007).  An earlier effective 
date may be assigned when it is factually ascertainable that 
an increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) 
(2007).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application.").

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

In the present case, the RO assigned the veteran a separate 
service connection rating for an adjustment disorder 
effective from August 30, 2002.  The RO assigned that date 
because it was the effective date of the change in the 
diagnostic criteria for the evaluation of skin disabilities.  
See 67 Fed. Reg. 49590, 49596 (July 31, 2002).  The RO 
determined that prior to the regulatory changes, Diagnostic 
Code 7806 did not allow for the separate evaluation of 
psychiatric symptomatology secondary to a skin disorder.  The 
Code previously provided a maximum schedular rating of 50 
percent for ulceration or extensive exfoliation or crusting 
with systemic or nervous manifestations.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001) (emphasis added).  The RO 
correctly concluded that awarding an effective date prior to 
the effective date of the regulatory change would have 
violated 38 C.F.R. § 4.14, the regulation against pyramiding.  
38 C.F.R. § 4.14 states "evaluation of the same 
manifestation under different diagnoses [is] to be avoided."  
38 C.F.R. § 4.14 (2007).  

As the prior version of the diagnostic criteria for the 
veteran's skin disability clearly included nervous 
manifestations, VA was prohibited by regulation from 
assigning the veteran a separate disability rating for such 
symptomatology.  However, with the change in the regulatory 
criteria such that nervous manifestations were no longer 
considered in the evaluation of the skin disorder, VA was 
permitted to award a separate rating for an adjustment 
disorder.  When a law or regulation changes while an appeal 
is pending, the version most favorable to the claimant 
applies, absent legislative intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory 
or regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 
38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  Thus, 
the RO did not err in assigning the veteran an effective date 
of August 30, 2002, the effective date of the new regulatory 
criteria for skin disabilities, for the award of a separate 
rating for his adjustment disorder, and an earlier effective 
date is not warranted.  

At his August 2007 personal hearing, the veteran argued in 
part that he was awarded Social Security Disability benefits 
effective from October 1991 and had not worked since the 
early 1990's.  He also stated he first began receiving 
treatment for his psychiatric symptomatology in approximately 
1996.  While the Board accepts those statements as credible, 
they have minimal bearing on his earlier effective date 
claim.  Neither his receipt of Social Security Disability 
benefits nor his unemployment constitute a valid basis to 
award an effective date prior to August 30, 2002, for a 
separate service connection award for an adjustment disorder.  
Likewise, the fact the veteran began receiving psychiatric 
treatment sometime in 1996 does not support an earlier 
effective date, absent a claim received within a year of such 
treatment.  In either case, VA was prohibited by 38 C.F.R. 
§ 4.14 from awarding a separate disability rating at that 
time.  

In conclusion, the preponderance of the evidence is against 
an effective date prior to August 30, 2002, for the grant of 
a separate disability rating for an adjustment disorder.  As 
a preponderance of the evidence is against the award of an 
effective date prior to that date, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


II. Earlier effective date - TDIU

The veteran seeks an effective date prior to August 30, 2002, 
for the award of a total disability rating based on 
individual unemployability (TDIU).  Except as otherwise 
provided for in circumstances not applicable to this case, 
the effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original or reopened claim will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2007).  

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a) (2007).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  If the applicable percentage standards set 
forth in 38 C.F.R. § 4.16(a) are not met, an extra-schedular 
rating is for consideration where the veteran is otherwise 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b) (2007).  

In the present case, the veteran was awarded an effective 
date of August 30, 2002, as this was the date the RO found he 
met the schedular criteria under 38 C.F.R. § 4.16 for a total 
disability rating based on individual unemployability; his 
award of a separate disability rating for an adjustment 
disorder, with a 30 percent initial rating, was also 
effective from August 30, 2002.  Also effective that date, 
the RO increased the veteran's rating for his hydradenitis 
suppurativa from 50 to 60 percent.  Finally, the veteran had 
also previously been awarded a 10 percent rating for an 
injury to the right hand and wrist, bringing his total 
combined disability rating to 80 percent, and qualifying him 
for a potential TDIU under 38 C.F.R. § 4.16(a).  

Prior to that date, the veteran did not have a combined 
rating of 70 percent or more.  Also, the evidence does not 
establish that the veteran was rendered unemployable due 
solely to his service-connected disabilities prior to that 
date, indicating a total rating was not warranted under 38 
C.F.R. § 4.16(b).  Prior to August 30, 2002, the veteran was 
service-connected only for an injury to his right hand and 
wrist, rated as 10 percent disabling, and hydradenitis 
suppurativa, with a 50 percent rating.  His combined rating 
prior to August 30, 2002, was 60 percent.  In determining 
whether an award of TDIU is warranted, VA may not consider 
the effect of nonservice-connected disabilities.  See 
Blackburn v. Brown, 4 Vet. App. 395, 398 (1993); Pratt v. 
Derwinski, 3 Vet. App. 269 (1992); Hatlestad v. Brown, 5 Vet. 
App. 524 (1993) (Hatlestad III); Cathell v. Brown, 8 Vet. 
App. 539 (1996).  Thus, because the veteran did not become 
eligible for a total rating prior to August 30, 2002, an 
earlier effective date cannot be assigned in the present 
case, as this was the earliest date entitlement arose.  The 
Board also notes that an earlier effective date for the grant 
of a separate disability rating for an adjustment disorder 
has already been denied above.  

The veteran has argued that because he was awarded Social 
Security benefits in 1994, his TDIU award should also be 
effective from that date.  While the Board is not bound by an 
award determination made by another government agency, such a 
determination must nonetheless be addressed.  Brown v. Brown, 
4 Vet. App. 307 (1993).  Within a May 1994 Social Security 
Administration decision, the veteran was awarded Social 
Security Disability benefits.  He was found to be disabled 
from gainful employment beginning October 21, 1991.  However, 
this award was based primarily on disabilities of the neck 
and back, resulting in neuropathy to the right upper 
extremity.  No finding was made regarding his skin disability 
negatively impacting his employability.  Thus, the award of 
Social Security Disability benefits is of limited probative 
value where it was based almost entirely on nonservice-
connected disabilities.  

The veteran has also alleged that he previously filed a claim 
for a TDIU.  Nevertheless, applicable laws and regulations 
clearly stated the effective date of a grant of a TDIU will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110 (a) (West 
2002); 38 C.F.R. § 3.400 (2006) (emphasis added).  Thus, as 
the veteran was not entitled to a TDIU prior to August 30, 
2002, the effective date granted by the RO was proper, and 
the veteran's prior claim does not entitle him to an earlier 
effective date.  

Overall, the veteran has not established entitlement to an 
effective date earlier than August 30, 2002, for the award of 
a TDIU.  As a preponderance of the evidence is against the 
award of an earlier effective date, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to an effective date earlier than August 30, 
2002, for the award of a separate disability rating for an 
adjustment disorder, with mixed anxiety and depressed mood, 
is denied.

Entitlement to an effective date earlier than August 30, 
2002, for the award of a total disability rating based on 
individual unemployability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


